UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q/A ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2007 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 1-33640 AMERICAN INTERNATIONAL INDUSTRIES, INC. (Exact Name Of Registrant As Specified In Its Charter) Nevada 88-0326480 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235, Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer x At September 30, 2007, the Registrant had6,843,242 shares of common stock issued. AMERICAN INTERNATIONAL INDUSTRIES, INC. EXPLANATORY NOTE We are amending this filing to correct percentage ownership calculation described in the subsequent events note to the financial statements (Note 21). TABLE OF CONTENTS Item Description Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS. 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION. 31 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISKS 35 ITEM 4. CONTROLS AND PROCEDURES. 35 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS. 36 ITEM 1A. RISK FACTORS 36 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 36 ITEM 3. DEFAULT UPON SENIOR SECURITIES. 36 ITEM 4. SUBMISSION OF MATERS TO A VOTE OF SECURITY HOLDERS. 36 ITEM 5. OTHER INFORMATION. 36 ITEM 6. EXHIBITS 37 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Condensed Consolidated Financial Statements Consolidated Balance Sheets - September 30, 2007 (Unaudited) and December 31, 2006 (Audited) 4 Unaudited Consolidated Statements of Operations - Three and nine month ended September 30, 2007 and 2006 6 Unaudited Consolidated Statement of Cash Flows - Nine months ended September 30, 2007 and 2006 8 Notes to Unaudited Condensed Consolidated Financial Statements 10 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Balance Sheets September 30, 2007 and December 31, 2006 September 30, 2007 December 31, 2006 (Unaudited) (Restated)(Audited) Assets Current assets: Cash and cash equivalents $ 3,993,361 $ 3,275,803 Certificate of deposit 4,825,000 6,139,000 Trading securities 3,245,987 724,255 Accounts receivable, less allowance for doubtful accounts of $239,133 at September 30, 2007 and $232,307 at December 31, 2006 5,777,417 5,221,072 Current portion of notes receivable 3,661,529 1,021,593 Accounts and notes receivable from related parties - 235,000 Inventories 8,490,273 5,303,418 Real estate acquired for resale 1,909,066 225,000 Drilling rigs held for sale 187,611 187,611 Prepaid expenses and other current assets 696,309 320,498 Total current assets 32,786,553 22,653,250 Long-term notes receivable, less current portion 1,007,501 4,043,322 Investment in Whittingdon Oil & Gas 6,000 6,000 Property and equipment, net of accumulateddepreciation and amortization 4,260,530 3,141,867 Goodwill, less accumulated amortization of $205,295 at September 30, 2007 and December 31, 2006 674,539 674,539 Patents and trademarks, net of amortization 5,584,219 6,038,870 Other assets 83,687 39,083 Total assets $ 44,403,029 $ 36,596,931 Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses $ 5,690,340 $ 3,667,108 Margin loans from financial institutions 427,439 341,058 Short-term notes payable 320,336 917,301 Current installments of long-term debt 49,692 102,580 Total current liabilities 6,487,807 5,028,047 Long-term debt, less current installments 11,343,258 6,945,282 Deferred tax liability 503,200 503,200 Minority interest 1,770,704 1,558,395 Total liabilities 20,104,969 14,034,924 Stockholders' equity: Preferred stock, $0.001par value, 1,000,000 authorized: none issued Common stock, $0.001 par value, 10,000,000 authorized: 6,843,242 shares issued and6,808,380 shares outstanding at September 30, 2007; 5,340,852 shares issued and 5,335,452 shares outstanding at December 31, 2006 6,843 5,341 Additional paid-in capital 45,012,347 37,324,641 Accumulated deficit (20,538,609 ) (15,229,064 ) Common stock issuance obligation - 508,620 24,480,581 22,609,538 Less treasury stock, at cost (34,862 shares at September 30, 2007 and 5,400 shares at December 31, 2006) (182,521 ) (47,531 ) Total stockholders' equity 24,298,060 22,562,007 Total liabilities and stockholders' equity $ 44,403,029 $ 36,596,931 The accompanying notes are an integral part of these consolidated financial statements Back to Table of Contents AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Operations Three and nine months ended September 30, 2007 and 2006 (Unaudited) Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 September 30, 2007 September 30, 2006 (restated) (restated) Revenues $ 8,276,370 $ 9,936,232 $ 21,916,235 $ 24,347,673 Costs and expenses: Cost of sales 5,098,197 7,328,268 14,054,552 16,393,018 Selling, general and administrative 4,204,701 4,144,495 11,113,201 9,775,004 Total operating expenses 9,302,898 11,472,763 25,167,753 26,168,022 Operating income (loss) (1,026,528 ) (1,536,531 ) (3,251,518 ) (1,820,349 ) Other income (expenses): Settlement proceeds from sale of Nixon Refinery - 2,000,000 - 2,000,000 Interest and dividend income 245,725 235,984 678,889 335,535 Finance expense for issuance of preferred stock of subsidiary (386,334 ) - (386,334 ) - Realized gains (losses) on investments 63,112 3,045 (565,897 ) 3,045 Unrealized gains (losses) on trading securities 155,956 (42,886 ) 798,330 (53,600 ) Interest expense (262,995 ) (272,738 ) (723,592 ) (577,804 ) Texas Emissions Reduction Plan Grant 84,435 - 431,595 - Gain (loss) on sale of assets - (10,466 ) 3,944 (10,466 ) Other income (expense) (220,398 ) 160,835 (68,559 ) 181,534 Total other income (expenses) (320,499 ) 2,073,774 168,376 1,878,244 Net income (loss) before income tax (1,347,027 ) 537,243 (3,083,142 ) 57,895 Provision for income taxes (48,358 ) - (48,358 ) - Net income (loss) from operations before minority interest (1,395,385 ) 537,243 (3,131,500 ) 57,895 Minority interest 31,843 158,519 (212,308 ) (214,109 ) Net income (loss) $ (1,363,542 ) $ 695,762 $ (3,343,808 ) $ (156,214 ) Preferred dividends of subsidiary Regular dividends (45,000 ) (20,000 ) 15,425 (20,000 ) Deemed dividend (1,981,162 ) (1,290,898 ) (1,981,162 ) (1,290,898 ) Net loss applicable to common shareholders (3,389,704 ) (615,136 ) (5,309,545 ) (1,467,112 ) Net loss applicable to common shareholders: Basic and diluted $ (0.60 ) $ (0.13 ) $ (0.96 ) $ (0.33 ) Weighted average common shares: Basic and diluted 5,692,509 4,562,728 5,547,230 4,423,908 The accompanying notes are an integral part of these consolidated financial statements. Back to Table of Contents AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows Nine months ended September 30, 2007 and 2006 (Unaudited) Nine Months Ended Nine Months Ended September 30, 2007 September 30, 2006 (restated) Cash flows from operating activities: Net loss $ (3,343,808 ) $ (156,214 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation and amortization 884,607 587,713 Finance expense for issuance of preferred stock of subsidiary 386,334 - Common shares issued for services 854,580 824,265 Compensation - stock warrants 70,685 - Realized (gains) losses on the sale of trading securities 565,897 (3,045 ) Unrealized (gain) losses on the sale of trading securities (798,330 ) 53,600 Note receivable for refinery settlement - (1,000,000 ) Stock returned in lawsuit settlement (39,600 ) - Receivable obligation released in lawsuit settlement 225,000 - Texas Emissions Reduction Plan Grant (431,595 ) - (Gain) loss on sale of assets (3,944 ) 10,466 Minority interest 212,308 214,109 Escrow held for sale of property - (15,361 ) Miscellaneous write-off - (22,684 ) (Increase) decrease of operating assets, net of acquisition of subsidiary: Accounts receivable (556,346 ) (2,531,781 ) Trading securities (1,077,298 ) 340,505 Inventories (3,186,855 ) (1,641,628 ) Prepaid expenses and other current assets (375,811 ) (521,364 ) Other assets (44,605 ) 20,795 Increase (decrease) in operating liabilities, net of acquisition of subsidiary: Accounts payable and accrued expenses 2,038,657 1,949,179 Net cash used in operating activities (4,620,124 ) (1,891,445 ) Cash flows from investing activities: Purchase of property and equipment (1,076,361 ) (252,606 ) Costs of securing patents and trademarks (40,718 ) (25,193 ) Proceeds from the sale of property 4,000 - Issuance of note receivable (27,000 ) - Investment in certificate of deposit (6,100,000 ) (850,000 ) Redemption of certificate of deposit 7,414,000 400,000 Notes receivable 422,885 423,689 Loans to/from related parties 10,000 (180,000 ) Net cash provided by (used in) investing activities 606,806 (484,110 ) Cash flows from financing activities: Net borrowings under line-of-credit agreements 1,570,218 513,110 Proceeds from short-term debt 1,657,420 391,121 Proceeds from long-term debt 662,184 2,020,952 Margin loans 86,380 (132,584 ) Proceeds from issuance of common stock of subsidiary 694,672 - Proceeds from issuance of preferred stock of subsidiary 1,981,162 2,727,746 Customer deposits - 266 Principal payments on short-term debt (1,722,514 ) (1,221,931 ) Principal payments on long-term debt (103,250 ) (109,449 ) Acquisition on treasury stock (95,396 ) - Net cash provided by financing activities 4,730,876 4,189,231 Net increase (decrease) in cash and cash equivalents 717,558 1,813,676 Cash and cash equivalents at beginning of year 3,275,803 2,709,105 Cash and cash equivalents at end of year $ 3,993,361 $ 4,522,781 Supplemental schedule of cash flow information: Interest paid $ 723,592 $ 577,804 Non-cash transactions: Issuance of note payable for real estate acquired for sale $ 1,684,066 $ - Issuance of common stock for the purchase of OI Corporation common stock $ 1,212,000 $ - Transfer of note payable for land and building $ - $ (410,393 ) Issuance of note payable for office equipment $ - $ 20,524 The accompanying notes are an integral part of these consolidated financial statements Back to Table of Contents American International Industries, Inc. Notes to Unaudited Condensed Consolidated Financial Statements (1) Summary of Significant Accounting Policies Organization, Ownership and Business American International Industries, Inc. (the "Company"), a Nevada corporation, operates as a diversified holding company with a number of wholly-owned subsidiaries and two majority-owned subsidiaries. The Company is a diversified corporation with interests in industrial/commercial companies and an oil and gas service business. The Company's business strategy is to acquire controlling equity interests in businesses that it considers undervalued. The Company's management takes an active role in providing its subsidiaries with access to capital, leveraging synergies and providing management expertise in order to improve its subsidiaries' growth. Principles of Consolidation The consolidated financial statements include the accounts of the Company and its wholly-owned subsidiaries: Northeastern Plastics, Inc., and Brenham Oil &
